Citation Nr: 0625300	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-44 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right below the 
knee amputation to include as secondary to service-connected 
scar, gunshot wound to the right lower leg with retained 
foreign body.

2.  Entitlement to service connection for a muscle graft, 
latissimus dorsis, left back to include as secondary to 
service-connected scar, gunshot wound to the right lower leg 
with retained foreign body.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, the veteran testified 
before the undersigned at a Travel Board hearing at the RO.  
In a November 2005 decision, the Board denied an increased 
rating for scar, gunshot wound to the right lower leg with 
retained foreign body.  The issues of entitlement to service 
connection for a right below the knee amputation to include 
as secondary to service-connected scar, gunshot wound to the 
right lower leg with retained foreign body and entitlement to 
service connection for a muscle graft, latissimus dorsis, 
left back to include as secondary to service-connected scar, 
gunshot wound to the right lower leg with retained foreign 
body, were remanded to the RO for additional development.  
The case is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's right below the knee amputation did not 
occur during service and it is not attributable to service to 
include as secondary to service-connected scar, gunshot wound 
to the right lower leg with retained foreign body.

2.  The veteran's muscle graft, latissimus dorsis, left back, 
did not occur during service and it is not attributable to 
service to include as secondary to service-connected scar, 
gunshot wound to the right lower leg with retained foreign 
body.


CONCLUSIONS OF LAW

1.  Right below the knee amputation was not incurred or 
aggravated in active service nor is it proximately due to or 
the result of the veteran's service-connected scar, gunshot 
wound to the right lower leg with retained foreign body.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2005).

2.  Muscle graft, latissimus dorsis, left back, was not 
incurred or aggravated in active service nor is it 
proximately due to or the result of the veteran's service-
connected scar, gunshot wound to the right lower leg with 
retained foreign body.  38 U.S.C.A. §§ 1101, 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in April 2003 and November 2003, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thereafter, a VCAA letter was 
also sent in November 2005.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
multiple attempts were made to obtain medical records from 
Anaheim Memorial Medical Center and the University of 
California Irvine Medical Center (UCI), but those facilities 
indicated that the records had been destroyed.  The Board 
remanded this case and requested that the complete records of 
Michael DeMicco, M.D., Mark P. Miller, M.D., and T. D. 
Katzman, be obtained, pending the submission of a medical 
release from the veteran.  Thereafter, a release was not 
received.  In April 2006, after a March 2006 supplemental 
statement of the case was issued, the veteran indicated that 
he had further evidence to submit.  He was informed that he 
had 60 days to do so.  The 60 days have expired.  In May and 
July 2006, the veteran's representative indicated that all 
aspects of the Board's remand had been met and that the 
record was complete.  Thus, the Board will proceed with the 
merits of this claim.  

The claimant was also afforded VA examinations in June 2003 
and in February 2006.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran presented his contentions in written 
correspondence and at his personal hearing in August 2005.  
The veteran indicated that he was injured in a mortar blast 
during service.  He sustained a shrapnel wound to the right 
leg with retained foreign body.  The shrapnel passed by an 
artery and nerve and lodged in the bone.  He spent 45 days in 
the hospital.  Thereafter, he had use of his right lower limb 
and foot.  Post-service, he was in a motor vehicle accident 
and was injured.  He was sent to Anaheim Memorial Medical 
Center and thereafter, to UCI.  His right leg was injured, he 
suffered a compound comminuted fracture, and it could not be 
saved.  The veteran contends that he was told that if there 
had been no shrapnel injury, they might have been able to 
save the leg.  

The veteran is competent to state that he suffered a shrapnel 
wound injury.  He is competent to state what he remembers 
about that event.  He is not competent to state that a skin 
graft was performed or that his leg was amputated due to that 
initial injury.  See Espiritu.  The Board will assess if the 
record supports his assertions.  

The service medical records reflect that in September 1951, 
while in action against the enemy, the veteran sustained a 
penetrating missile wound to the right posterior calf with no 
bone, artery or nerve damage.  The wound was cleaned and 
dressed.  There was much calf tenderness.  The service 
medical records reflect no complications and no defects were 
noted on his examination for separation from service.  The 
veteran's right leg was not amputated during service nor was 
a muscle graft, latissimus dorsis, left back, performed.  

A VA examination in June 1952 noted the veteran's complaints 
of right leg pain.  On examination a tender, dime size healed 
scar on the posterior aspect of the right leg near the ankle 
was described.  There was no limitation of joint motion.  X- 
ray examination showed an irregular metallic foreign body 
measuring approximately 1 x 4 MM in size in the soft tissue 
adjacent to the junction of the middle and lower third of the 
fibula.  Three tiny metallic flecks were also observed in the 
adjacent soft tissues.  There was no evidence of intrinsic 
bone, periosteal or soft tissue abnormality.  The diagnosis 
was foreign body of the right leg, as described.

In a July 1952 rating decision, service connection was 
granted for a scar, gunshot wound to the right lower leg, 
with retained foreign body.  A 10 percent rating was assigned 
under Diagnostic Code 5311 for injury to muscle group XI, 
effective February 1952.  A noncompensable evaluation was 
also assigned for multiple small gun shot wound scars on the 
left buttock.  

In sum, the veteran sustained a gunshot wound during service 
with residual retained foreign body in the right lower leg.  
However, the residual injury was limited to the scarring 
which the veteran reported was painful.  There was no 
limitation of motion and no functional impairment.  

In April 2003, correspondence was received from the veteran 
in which he stated that he was seeking service connection for 
a right leg amputation and muscle graft scar.

In June 2003, the veteran was afforded a VA examination in 
conjunction with the claim.  It was noted that there were no 
records available for review.  The veteran reported that he 
had been injured by a gunshot wound to the right lower leg 
during service.  He reported that the bone was involved.  
Subsequently, post-service, in 1981, the veteran was in a 
motor vehicle accident with a fracture of the same leg in the 
area of the retained foreign body.  Subsequent to this, the 
veteran related that after two months of attempted rescue, 
the right leg was amputated due to the osteomyelitis caused 
by the retained foreign body.  Examination of the right lower 
extremity revealed a scar on the entire stump.  On his back, 
there was also a scar due to the removal of the latissimus 
dorsi muscle for the attempted salvage of the right lower 
extremity.  X-rays revealed status post below the knee 
amputation with questionable osteomyelitis.  

Thereafter, a private medical report dated in May 1982 was 
received which had been prepared by Bruce M. Achauer, M.D.  
This letter discussed the 1981 motor vehicle accident and the 
injuries sustained therein.  Dr. Achauer reported that the 
veteran was in a motor vehicle accident when he was struck by 
a car.  He sustained multiple injuries, to include to the 
right leg.  He was initially treated at Anaheim Memorial 
Hospital where bladder and pelvic injuries were taken care 
of.  The fractures to the right leg were stabilized and an 
attempt was made to cover a large area of exposed bone of the 
right leg.  This was unsuccessful and the veteran was left 
with a large segment of exposed, presumably non-vascularized 
dead bone segments of the right tibia.  Since the local 
tissue had been used to attempt to cover these was 
unsuccessful, a more complicated procedure was required.  The 
situation at that time was that it would be impossible for 
him to have a healed bone unless vascularized tissue was 
brought in the cover the exposed bone.  In other words, if a 
successful operation to cover this area could not be 
performed, the veteran would most likely lose the leg.  It 
was felt to be well worth the effort to save this leg because 
he did have sensation and some active motion of the foot.  
Because of the local tissue had been used and all the other 
injuries, it was felt that this represented a very 
complicated situation.  

The veteran was transferred to UCI for microvascular transfer 
of tissue from the back to the leg.  This is a very 
complicated procedure involving specialized personnel, 
techniques and equipment and environment.  These facilities 
were only available at UCI.  Usually four surgeons were 
involved and these procedures typically take an entire 
operating day.  This procedure involved the suturing of blood 
vessels approximately 2 millimeters in diameter to each other 
hoping that the transferred tissue would survive based on 
these anastomoses.  The veteran was taken to the operating 
room where a left latissimus dorsi free myocutaneous flap was 
transferred to the right lower leg.  There were separate 
teams operating simultaneously.  One was developing the flap 
and other preparing the area to receive the flap.  At the end 
of the procedure, the flap was viable with adequate 
circulation to the flap.  During the night, the flap 
developed thrombosis and developed vascular compromise.  The 
veteran was returned to the operating room as an emergency to 
try and salvage the flap.  The circulation was returned, but 
later the flap thromobosed again and was lost.  The veteran 
therefore went on to have amputation.  These complicated 
direct measures were undertaken in an attempt to salvage the 
leg since there was little else that could be done and there 
was a lot to be gained by this attempt.  Unfortunately, it 
was not successful and the feared result did occur.  

As noted, the actual records from Anaheim Memorial Hospital 
and UCI have been destroyed.  However, this 1982 report is 
contemporaneous to the treatment rendered and was prepared 
for the veteran's insurance carrier.  The Board accepts that 
it represents the veteran's medical state and procedures 
performed following the motor vehicle accident.  

Statements have been submitted in support of the veteran's 
claim from private physicians.  

In a June 2004 letter, Michael DeMicco, M.D., indicated that 
the veteran had been his patient for quite a long period of 
time.  He stated that the veteran had a severe shrapnel 
injury lodged in the bone of his right leg, which had 
ruptured an artery and a nerve.  The physician reported that 
the veteran then became disabled.  Years later, the veteran 
was hit by a car and fractured his right leg in the site of 
the shrapnel and had to have the right leg amputated.  Dr. 
DeMicco opined that it was as likely as not that the 
amputation was a result of the wound received in 1951 and had 
that wound not been there, most probably the right leg could 
have been saved.  

In an August 2004 letter, Mark P. Miller, M.D., indicated 
that it was his feeling that the service-related injury 
resulting in shrapnel embedded in the veteran's right leg was 
a definitive contributing factor to the subsequent need for 
the amputation of the veteran's right leg after the veteran's 
car accident.  Had the shrapnel not been present, the 
physician opined that the veteran might have been able to 
make a recovery without the necessity for amputation.  

In an August 2004 letter, T. D. Katzman stated that the 
veteran had been a patient since 1997.  He was wounded during 
combat, sustaining an injury to the right lower extremity as 
the result of a mortar blast.  The veteran had shrapnel 
lodged within the leg which could not be removed as it had 
partially damaged the vessels in the lower extremity.  The 
veteran was later involved in a motor vehicle accident in 
1981.  At that time, the right lower extremity was broken 
near where the shrapnel had been lodged into the bone.  This 
led to the amputation of the right lower extremity.  It was 
this physician's opinion that the amputation was as likely as 
not the result of the wounds received from the shrapnel 
injury in 1951 and clearly the inservice injury played a role 
in the need for an amputation of the right leg.  

As noted in the Board's prior remand, the private physicians 
relied on the history reported by the veteran and did not 
provide any of their treatment records to support their 
opinion.  As indicated above, the underlying treatment 
records of these physicians have not been submitted.  '

At this point, the Board notes that the initial shrapnel 
wound injury to the right lower extremity is not as described 
by the private physicians.  There was no bone, artery, or 
nerve damage.  In addition, the initial post-service VA 
examination report showed no functional impairment due to the 
shrapnel wound and retained foreign body.  With regard to the 
initial injury and residuals, the private physicians 
indicated otherwise.  They described bone injury and nerve 
damage.  The shrapnel wound was described as being severe.  
Thus, they clearly did not review the service medical records 
nor the post-service 1952 VA examination report.  Further, 
the 1982 report describing the veteran's right leg injuries 
and procedures performed to save the veteran's leg, do not 
correspond to the private examiners' opinion letters.  The 
motor vehicle accident resulted in fractures to the right 
lower extremity.  There was no mention in the 1982 report of 
any complication due to the residual shrapnel wound and 
retained foreign body.  Rather, the veteran had a large area 
of exposed bone of the right leg due to the motor vehicle 
accident.  An attempt was made to cover the bone with a 
muscle graft.  This attempt ultimately failed.  It was noted 
that if the attempt failed, the veteran would probably lose 
the leg, which is what happened.  None of the three 
physicians who submitted statements commented on the details 
of what occurred in the post-motor vehicle accident 
procedures.  Likewise, the VA examiner specified that no 
medical records were reviewed.  

The Board instructed that the veteran be afforded a VA 
examination to include a review of all available medical 
records.  This was undertaken in February 2006.  The claims 
file was reviewed and the examiner also noted the veteran's 
contentions regarding the two leg injuries.  The veteran was 
also examined.  The examiner indicated that the veteran was 
doing o'k with his right leg until he had the motor vehicle 
accident in 1981, with multiple injuries, in include multiple 
right leg fractures with exposed bone.  Due to complications 
to include bone infection, the veteran had a below the knee 
amputation.  It was the examiner's opinion that since the 
veteran had multiple fractures with exposed bone, the 
complication that he had at that time, he ended up requiring 
a muscle graft.  It was noted that osteomyelitis and soft 
tissue infection were very common with an open, traumatic 
wound.  The examiner opined that the right lower extremity 
was most likely caused by or a result of the motor vehicle 
accident and the muscle graft and right leg amputation were 
less likely as not caused by or a result of the inservice 
injury which occurred about 30 years prior to the motor 
vehicle accident.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board attaches the most significant probative weight to 
the February 2006 VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record to include 
the inservice records and the 1982 medical report, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  As noted, the private examiners clearly did 
not review all of the medical records as their statements 
were inconsistent with the inservice medical records and the 
1982 medical report.  Accordingly their opinions, based on an 
unsubstantiated description of the injury in service are 
accorded considerable less probative value.  The same is true 
of the June 2003 VA examination report.  In contrast, the 
February 2006 VA examiner's opinion, based upon the actual 
treatment records from service and the 1982 medical report is 
accorded significant weight and is the most probative 
evidence of record.  In sum, the preponderance of the 
evidence is against a finding that the muscle graft, 
latissimus dorsis, left back, and right below the knee 
amputation were the result of service or the veteran's 
service-connected wound residuals, but rather due to the 
post-service motor vehicle accident.  The muscle graft and 
below the knee amputation did not occur during service and 
are not attributable to service to include as secondary to 
service-connected scar, gunshot wound to the right lower leg 
with retained foreign body.  They are not related in any way 
to the inservice injury.  

The Board recognizes that the veteran was injured during 
combat and received the Purple Heart.  Nevertheless, service 
connection is not warranted on a direct or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim.


ORDER

Service connection for a right below the knee amputation to 
include as secondary to service connected scar, gunshot wound 
to the right lower leg with retained foreign body, is denied.  

Service connection for a muscle graft, latissimus dorsis, 
left back to include as secondary to service connected scar, 
gunshot wound to the right lower leg with retained foreign 
body, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


